Kinkade, J.
I concur in the conclusions reached that the judgment of the Supreme Court bars Mr. Thatcher from practicing in all the state courts 'of Ohio and that the act of the legislature of April 18, 1911, is unconstitutional. for the reason that it is the exercise of judicial power which is, by the constitution, vested in the courts and not in the legislature and for the further reason that it is special legislation of a character prohibited by' the constitution. The writ of mandamus applied for here should not be issued.